Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 24, 2021

                                       No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                 v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                   From the 218th Judicial District Court, La Salle County, Texas
                                Trial Court No. 14-08-00158-CVL
                            Honorable Russell Wilson, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On November 16, 2021, the Matrix parties and OGE filed unopposed motions for leave to
file post-submission briefs. We GRANT the parties’ motions and ORDER that the other parties
may file responses to the post-submission briefs on or before December 23, 2021. We further
ORDER that no party may file a reply brief.

           It is so ORDERED November 24, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT